                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CEDRIC GREENE,                                   )
          Plaintiff,                             )
vs.                                              )   No. 3:19-CV-1282-B
                                                 )
PACIFIC SHORE PROPERTY                           )
MANAGEMENT, INC., et al.,                        )
          Defendants.                            )   Referred to U.S. Magistrate Judge

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court. By separate judgment, this action will be dismissed without prejudice

for improper venue.

       The plaintiff is warned that if he files additional suits in this court for which venue is

improper or jurisdiction is lacking, he will be subject to sanctions that may include filing

restrictions and monetary sanctions.

       SIGNED this 8th day of July, 2019.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
